Title: From George Washington to Jonathan Trumbull, Sr., 3 March 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 3d March 1777.

I am to acknowledge the receipt of your several favors of the 21st 24th 25th and 26th February which came to hand yesterday—It gives me pleasure to hear that your State has come to the resolution of granting the Colonial Bounty to Colo. Webbs additional Regiment; and if the other States will do the same, it will in a great measure obviate the objection which I made to their granting a higher bounty than was allowed by the Resolves of Congress—The Reasons which you gave for a deviation from the Resolve, carry weight with them, but I assure you you are mistaken when you think that the necessaries of life are cheaper to the Southard than the Northward—It is true that less Cloathing is sufficient for them, but as they manufacture little among themselves, they are obliged to pay most extravagantly for what they wear.
I have ordered the Cloathier General to supply each State with their proportion of what Cloathing, of different kinds, are in the Public Stores; but you must be sensible that a very full proportion of the

Cloathing purchased for the use of the Continent out of the Prize Vessels, must be brought on for the use of the Southern Continental Troops, as the Country from whence they come furnishes scarce any woolen Goods—To prevent confusion and disappointment in future, I beg that no Cloathing may be stopped upon the way without a particular order from the Cloathier General or myself.
I am glad to hear that the sum of money lately sent to you, with the assistance of the Loan Office, is like to answer your wants; and I hope, that, as the obstructions which before retarded the recruiting Service are now removed, that business will go on briskly.
Innoculation at Philadelphia and in this Neighbourhood, has been attended with amazing success; and I have not the least doubt but your Troops will meet the same.
As I have, in many of my late letters, mentioned the distress, that the Continent in general is under for the want of arms, I need only repeat to you the necessity that there is for making a strict collection of the public Arms, and purchasing such as can be obtained from private persons—Sometime ago General Schuyler wrote to me and informed me, that there were a great number of Arms returned into the Stores at Albany, wanting repair—I directed that they should be sent down to the most convenient place for that purpose; but perhaps that may not yet be done—You will therefore please to make enquiry into the matter, and if they remain there, have them repaired and put into the Hands of the Troops.
All the Arms fit for the Field have been constantly repaired as fast as it could be done. What I call useless are such as are so light and thin in the barrel, that they would not bear a charge with safety, at the best, much less after being eat up with rust.
All the officers taken at Princetown, having been ordered to be sent in, Capt. Luke will go in of course and Majr Wyllys will be thereby released from his Parole.
As I am about endeavouring to make a settlement with General Howe for the expences heretofore incurred on account of the Prisoners on both sides, I beg you will furnish me with an account of what has been disbursed by your State towards, the maintenance of the British Prisoners that have been at different times sent to be quartered among you—And I wish that in future, a very regular account may be kept. I have the Honor to be Sir Your most obedient Servant

Go: Washington

